Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
DeAngelo Marqúese Martin seeks to appeal the district court’s order dismissing his 28 U.S.C. § 2254 (2006) petition without prejudice for failing to prepay the filing fee. Our review of the district court docket sheet reveals that Martin paid the filing fee on January 27, 2009, shortly after filing his notice of appeal. Accordingly, because Martin has paid the filing fee and the district court has reopened his case, we deny a certificate of appealability and dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED.